Dear Mr. Pittman:
You ask this office if the sheriff is obligated for the payment of towing and/or storage charges to a storage operator where the sheriff seizes a vehicle out of storage pursuant to a lawfully issued writ of seizure by a lienholder.
R.S. 32:1720.1 governs this matter and provides:
  § 1720.1.  Surrender of stored vehicle to a lienholder
  Notwithstanding any other provision of law to the contrary, in the event that a vehicle that has been placed in a storage facility is encumbered by a lien and the storage operator has mailed the notification as required by R.S. 32:1720, the storage operator shall surrender possession of the vehicle to the holder of any lien on the vehicle on behalf of the registered owner.  The holder of any lien on the vehicle is the holder shown on the records of the office of motor vehicles.  No such surrender shall occur until the secured party has made a complete payment of the towing and storage charges, and a hold harmless agreement, agreeing to indemnify the storage operator for surrender of the vehicle to the secured party, has been executed.  (Emphasis added).
Pursuant to R.S. 32:1720.1 quoted above, it is the lienholder and not the sheriff who must pay the towing and storage charges prior to surrender of the stored vehicle. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams